EXECUTION VERSION

Exhibit 10.2




FORM OF EMPLOYMENT AGREEMENT


This Employment Agreement (the “Agreement”) is made and entered into as of
__________, 2011, with employment effective as of __________, 2011 (the
“Effective Date), by and between Schiff Nutrition International, Inc., a
Delaware corporation (together with any of its current or future subsidiaries or
affiliates as may employ the Executive from time to time, the “Company”), and
___________ (the “Executive”).
In consideration of the respective agreements and covenants set forth in this
Agreement, the receipt of which is hereby acknowledged, the parties intending to
be legally bound agree as follows:
AGREEMENTS
1.Employment Period. The Company agrees to employ the Executive, and the
Executive agrees to be employed by the Company, for a period (the “Initial
Employment Period”) commencing on the Effective Date and ending on the third
anniversary of the Effective Date, unless earlier terminated in accordance with
Section 3. The Employment Period shall automatically be extended for successive
one-year periods (each an “Extension Employment Period” and, collectively with
the Initial Employment Period, the “Employment Period”) unless either party
hereto gives notice of non-extension to the other no later than 90 days prior to
the expiration of the then-applicable Employment Period.
2.    Terms of Employment.
(a)    Position and Duties.
(1)    During Employment Period, the Executive shall serve as Senior Vice
President – _____________ of the Company and, in so doing, shall have the normal
responsibilities, duties and authority associated with such position and such
additional customary responsibilities, duties and authority as may be assigned
from time to time by the Chief Executive Officer of the Company (the “CEO”),
subject to the general direction, approval and control of the Board of Directors
of the Company (the “Board”). The Executive shall report to the CEO.
(2)    During the Employment Period, the Executive agrees to devote his full
working time to the business and affairs of the Company and to use his best
efforts to perform faithfully, effectively and efficiently his duties.
(3)    During the Employment Period, the Executive shall not engage in any
activities in competition with the Company or its affiliates or participate in
any business, either as an employee, officer, director, shareholder or
contractor, in competition with the Company or its affiliates, but instead the
Executive agrees to devote the Executive’s full productive time, attention,
energy and ability to the furtherance of the Company’s business. The
aforementioned prohibition shall not extend to the ownership by the Executive of
any publicly-traded securities. Further, during the Employment Period, the
Executive agrees not to engage in any other business or profession, directly or
indirectly, without the prior written approval of the CEO. However, it shall not
be a

1

--------------------------------------------------------------------------------

EXECUTION VERSION

violation of this Agreement for the Executive to (i) deliver lectures or fulfill
speaking engagements; (ii) manage personal investments; and (iii) subject to the
prior approval of the CEO (which approval shall not be unreasonably withheld),
serve on industry trade, civic, or charitable boards or committees or on
not-for-profit corporate boards of directors and advisory committees, as long as
the activities set forth in (i) – (iii) do not interfere with the performance of
the Executive’s duties and responsibilities to the Company.
(4)    The Executive agrees to observe and comply with the Company’s policies,
practices, and procedures, as adopted or amended from time to time.
(b)    Compensation.
(1)    Base Salary. During the Employment Period, the Executive shall receive an
annualized base salary (“Base Salary”), which shall be paid in accordance with
the customary payroll practices of the Company, in an amount equal to $________.
The Board, in its sole discretion, may at any time adjust (but not decrease
below the aforementioned amount) the amount of the annual Base Salary as it may
deem appropriate, and the term “Base Salary,” as used in this Agreement, shall
refer to the Base Salary as it may be so adjusted.
(2)    Signing Bonus. In recognition that the Executive will need to relocate to
the San Francisco Bay area for employment with the Company, the Executive shall
receive a bonus of $________ (the “Signing Bonus”), which shall be payable
within thirty (30) days after the Effective Date provided that the Executive
remains employed by the Company on the payment date. In the event that the
Executive’s employment is terminated for Cause (as defined below) or the
Executive resigns without Good Reason (as defined below) before the first
anniversary of the Effective Date, the Executive shall repay such proportion of
the Signing Bonus as is equal to the proportion of the 12 month period following
the Effective Date not worked by the Executive, rounded to the nearest month.
For the avoidance of doubt, repayment shall not be required in the event that
Executive’s employment is terminated due to death or Disability (as defined
below).
(3)    Annual Bonus. Starting with the fiscal year beginning June 1, 2011, the
Company shall pay the Executive an annual bonus (the “Annual Bonus”) pursuant to
the Company’s 2004 Incentive Award Plan (as amended from time to time, the
“Incentive Plan”). Based upon attainment of performance goals predetermined by
the Board after consultation with the Executive, the Executive shall be entitled
to an Annual Bonus payment at a target level of forty (40) percent of the
Executive’s Base Salary in effect on the first day of the performance period
(the “Target Annual Bonus”). Each such Annual Bonus shall be paid in cash on or
prior to the 75th day immediately following the end of the Company’s fiscal year
with respect to which such Annual Bonus relates.
(4)    Equity Award. On the Effective Date, the Company will grant the Executive
an equity award, which will be in the form of stock options.
(i)    Stock Options. The Executive will be granted a non-qualified stock option
to purchase ________ shares of the Company’s Class A common stock (the “Stock”)
at a per-share exercise price equal to the fair market value of a share of Stock
on the date of grant (the “Option Award”). The Option Award will have a term of
ten years.

2

--------------------------------------------------------------------------------

EXECUTION VERSION

All shares covered by the Option Award will be granted pursuant to the Incentive
Plan and one or more written award agreements to be entered into by and between
the Company and the Executive which will contain the terms and conditions of the
Option Award, including the following provisions:
(v)    Regular Vesting. The Option Award shall become vested and exercisable
with respect to 20% of the shares covered thereunder on each of the first five
anniversaries of the Effective Date, subject to the Executive’s continued
employment with the Company through each such anniversary, subject to
acceleration of vesting and exercisability pursuant to subsections (w) and (x)
below.
(w)    Good Leaver Vesting; Non-Extension. Notwithstanding the foregoing, upon a
termination of the Executive’s employment with the Company without Cause or for
Good Reason or upon a termination of the Executive’s employment by reason of
death or Disability, any portion of the Equity Award that was eligible to become
vested or exercisable through the next anniversary of the Effective Date shall
become vested or exercisable upon such termination. In the event that the
Executive’s employment with the Company terminates pursuant to Company’s giving
a notice of non-extension in accordance with Section 1, then, upon such
termination, the Option Award shall become vested or exercisable with respect to
an additional 10% of the shares covered thereunder. For purposes of example
only, and for the avoidance of doubt, in the event that Executive’s employment
with the Company terminates pursuant to Company’s giving a notice of
non-extension in accordance with Section 1 on the date that is 91 days prior to
the third anniversary of the Effective Date, then, upon such termination, the
Option Award shall be vested or exercisable with respect to an aggregate of
________ shares.
(x)    Change in Control Vesting. The Option Award shall become fully vested and
exercisable with respect to all of the unvested and unexercisable shares covered
thereunder upon a termination of the Executive’s employment with the Company
without Cause or for Good Reason in connection with or within twelve months
following a Change in Control. For purposes of this Agreement, a “Change in
Control” shall occur on the date (a) on which a majority of members of the Board
has been replaced during the prior twelve-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board before the date of the appointment or election; or (b) of the acquisition,
by any one person or group (other than Weider Health and Fitness or TPG STAR,
L.P. or any other investment fund managed by TPG Capital, L.P. or any of their
respective direct or indirect owners or affiliates), of (1) ownership of stock
of the Company, that, together with any stock previously held by such person or
group, constitutes more than 50% of the total voting power of the stock of the
Company; or (2) all or substantially all of the assets of the Company; provided,
however, that any such event constitutes a change in “the ownership or effective
control,” or in “the ownership of a substantial portion of the assets of” the
Company, within the meaning of Section 409A (as defined below).
(y)    Expiration of Options. The Option Award shall cease to be exercisable (i)
one year following the termination of the Executive’s employment without Cause,
for Good Reason or by reason of death or Disability (or upon the expiration of
the term of the option, if earlier), (ii) 90 days following any other
termination of the Executive’s employment other than for Cause (or upon the
expiration of the term of the option, if earlier) and (iii) immediately prior to
the termination of the Executive’s employment for Cause.

3

--------------------------------------------------------------------------------

EXECUTION VERSION

If the shares subject to the Equity Award are not freely tradable by the
Executive on a public market at the time of exercise the Company shall permit
the Executive to “net exercise” the options by having the Company withhold
shares that would otherwise be issued on exercise to cover the exercise price
and applicable withholding taxes (based on minimum applicable statutory
withholding rates, as determined on the date that the amount of tax to be
withheld is determined).
(5)    Employee Benefits. During the Employment Period: (i) the Executive shall
be entitled to participate in all savings and retirement plans, practices,
policies and programs of the Company which are made available generally to other
senior executive officers of the Company, including the Company’s tax-qualified
401(k) plan, and (ii) the Executive and/or the Executive’s family, as the case
may be, shall be eligible for participation in, and shall receive all benefits
under, all welfare benefit plans, practices, policies and programs provided by
the Company which are made available generally to other senior executive
officers of the Company (and, for the avoidance of doubt, such plans, practices,
policies or programs shall not include any plan, practice, policy or program
which provides benefits in the nature of severance or continuation pay).
(6)    Vacation. During the Employment Period, the Executive shall be entitled
to _____ weeks of vacation time per year.
(7)    Expenses. During the Employment Period, the Executive shall be entitled
to receive prompt reimbursement for all reasonable business-related expenses
incurred by the Executive in accordance with the Company’s policies, practices
and procedures, as adopted or amended from time to time. Notwithstanding any
provision of this Agreement to the contrary, the amount of expenses for which
the Executive is eligible to receive reimbursement during any calendar year
shall not affect the amount of expenses for which the Executive is eligible to
receive reimbursement during any other calendar year during the Employment
Period. Reimbursement of expenses under this Section 2(b)(7) shall be made no
later than thirty (30) days after the Executive submits appropriate
documentation to the Company; provided that all such documentation must be
provided to the Company within thirty (30) days after the expense is incurred.
The Executive is not permitted to receive a payment or benefit in lieu of
reimbursement under this Section 2(b)(7).
(8)    Location. During the Employment Period, the Executive shall be based in
the San Francisco Bay area.  The Company shall reimburse the Executive for
reasonable relocation expenses from _______________, to the San Francisco Bay
Area consistent with the Company’s relocation policies (“Relocation Expenses”).
In the event that the Executive’s employment is terminated for Cause or the
Executive resigns without Good Reason before the first anniversary of the
Effective Date, the Executive shall repay to Company all Relocation Expenses.
For the avoidance of doubt, repayment shall not be required in the event that
Executive’s employment is terminated due to death or Disability. 
3.    Termination of Employment.
(a)    Death or Disability.
The Executive’s employment shall terminate automatically upon the Executive’s
death during the Employment Period. If the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), the Company may give to the Executive written notice in
accordance with Section 11(c) of its intention to terminate

4

--------------------------------------------------------------------------------

EXECUTION VERSION

the Executive’s employment. In such event, the Executive’s employment with the
Company shall terminate effective on the 30th day after receipt of such notice
by the Executive (the “Disability Effective Date”), provided that, within the 30
days after such receipt, the Executive shall not have returned to perform, with
or without reasonable accommodation, the essential functions of his position.
For purposes of this Agreement, “Disability” shall mean the Executive’s
inability to perform, with or without reasonable accommodation, the essential
functions of his position hereunder for a period of 180 consecutive days due to
mental or physical incapacity, as determined by mutual agreement of a physician
selected by the Company or its insurers and a physician selected by the
Executive; provided, however, if the opinion of the Company’s physician and the
Executive’s physician conflict, the Company’s physician and the Executive’s
physician shall together agree upon a third physician, whose opinion shall be
binding.
(b)    Cause. The Company may terminate the Executive’s employment at any time
during the Employment Period for Cause. For purposes of this Agreement, “Cause”
shall mean Executive’s (1) gross or willful misconduct of Executive at any time
during Executive’s employment by the Company; (2) substantial and willful
failure to perform specific and lawful directives of the Board or a superior
employee of the Company, in any material respect, which the Executive has failed
to remedy after the Company has given Executive written notice of, and at least
20 days to remedy; (3) willful and knowing violation of any rules or regulations
of any governmental or regulatory body, which is materially injurious to the
financial condition of the Company; (4) conviction of or plea of guilty or nolo
contendere to a felony or fraud during Executive’s employment with the Company;
(5) the Executive’s unlawful use (including being under the influence) or
possession of illegal drugs; or (6) material breach of the terms of this
Agreement which is not corrected after written notice and a reasonable cure
period not to exceed 20 days. For purposes of this Agreement, “without Cause”
shall mean a termination by the Company of the Executive’s employment prior to
the end of the Employment Period at the Company’s sole discretion for any reason
other than a termination based upon Cause, death or Disability.
(c)    Good Reason. “Good Reason” shall mean any one of the following conduct or
events which occurs without Executive’s consent, and is not cured by the Company
within 20 days after Executive’s notice in writing to the Company within 90 days
of the first happening of the conduct or event (and Executive terminates
employment with the Company no later than 180 days after the first happening of
such conduct or event specified in the notice): (1) the Company’s material
diminution of Executive’s authority, responsibilities, duties or compensation;
(2) any relocation of Executive’s principal place of business without
Executive’s consent to a location that is in excess of 50 miles from its
location on the Effective Date; or (3) a material default in the performance of
the Company’s obligations under this Agreement.
(d)    Non-Extension of the Employment Period. The Executive’s employment may be
terminated at the end of the applicable Employment Period upon either party
delivering notice of non-extension to the other pursuant to Section 1. For the
avoidance of doubt, non-extension of the Employment Period by either party shall
not constitute termination by the Company without Cause.
(e)    Notice of Termination. Any termination by the Company for Cause or
without Cause or because of the Executive’s Disability, or by the Executive for
Good Reason or without Good Reason, shall be communicated by Notice of
Termination to the other party hereto

5

--------------------------------------------------------------------------------

EXECUTION VERSION

given in accordance with Section 11(c). For purposes of this Agreement, a
“Notice of Termination” means a written notice which (1) indicates the specific
termination provision in this Agreement relied upon, (2) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (3) if the Date of Termination (as defined below) is
other than the date of receipt of such notice, specifies the termination date
(which date shall not be more than 30 days after the giving of such notice). The
failure by the Company or the Executive to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Cause or
Good Reason, as applicable, shall not waive any right of the Company or the
Executive under this Agreement or preclude the Company or the Executive from
asserting such fact or circumstance in enforcing the Company’s or the
Executive’s rights under this Agreement.
(f)    Date of Termination. “Date of Termination” means (1) if the Executive’s
employment is terminated by the Company for Cause or without Cause, or by the
Executive for Good Reason or without Good Reason, the date of receipt of the
Notice of Termination or any later date specified therein pursuant to Section
3(e), as the case may be, or (2) if the Executive’s employment is terminated by
reason of death or Disability, the date of death of the Executive or the
Disability Effective Date, as the case may be.
(g)    Resignation on Termination. On termination of his employment, regardless
of the reason for such termination, the Executive shall be deemed to have
immediately (and with contemporaneous effect) resigned any directorships,
offices or other positions that he may hold in the Company or any affiliate,
unless otherwise agreed in writing by the parties.
4.    Obligations of the Company upon Termination.
(a)    For Cause; Without Good Reason; Other Than for Death or Disability. If,
during the Employment Period, the Company shall terminate the Executive’s
employment for Cause or the Executive resigns from his employment without Good
Reason, and the termination of the Executive’s employment in any case is not due
to his death or Disability, the Executive shall forfeit all rights to any Annual
Bonus otherwise due to him or to which he may be entitled, and the Company shall
have no further payment obligations to the Executive or his legal
representatives, other than (1) for the payment, in a lump sum in cash within
sixty (60) days after the Date of Termination (or such earlier date as required
by applicable law), of that portion of the Executive’s Base Salary accrued
through the Date of Termination to the extent not previously paid, any expenses
owed to the Executive, and any accrued vacation pay owed to the Executive (the
“Accrued Obligations”) and (2) for the payment of any amount arising from the
Executive’s participation in, or benefits under, any employee benefit plans,
programs or arrangements, which amounts shall be payable in accordance with the
terms and conditions of such employee benefit plans, programs or arrangements
(the “Other Benefits”).
(b)    Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, the Company shall have no
further payment obligations to the Executive or Executive’s legal
representatives, other than for payment of: (1) in a lump sum in cash within
sixty (60) days after the Date of Termination (or such earlier date as required
by applicable law), the Accrued Obligations; (2) in a lump sum in cash within
seventy-five (75) days after the Date of Termination (or such earlier date as
required by applicable law), the

6

--------------------------------------------------------------------------------

EXECUTION VERSION

amount of any Annual Bonus earned for any previous year that has not been paid;
and (3) the Other Benefits.
(c)    Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, the Company shall have no
further payment obligations to the Executive or his legal representatives, other
than for payment of: (1) in a lump sum in cash within sixty (60) days after the
Date of Termination (or such earlier date as required by applicable law), the
Accrued Obligations; (2) in a lump sum in cash within seventy-five (75) days
after the Date of Termination (or such earlier date as required by applicable
law), the amount of any Annual Bonus earned for any previous year that has not
been paid; and (3) the Other Benefits.
(d)    Without Cause; For Good Reason. If the Executive’s employment is
terminated by the Company without Cause before expiration of the Employment
Period, or if the Executive resigns for Good Reason before expiration of the
Employment Period, the Company shall have no further payment obligations to the
Executive or his legal representatives, other than for payment of: (1) in a lump
sum in cash within sixty (60) days after the Date of Termination (or such
earlier date as required by applicable law), the Accrued Obligations; (2) in a
lump sum in cash within seventy five (75) days after the Date of Termination (or
such earlier date as required by applicable law), the amount of any Annual Bonus
earned for any previous year that has not been paid; (3) a severance payment
(“Severance Payment”), which shall be paid in equal installments in accordance
with the customary payroll practices of the Company over a period of twelve (12)
months (“Severance Period”), of an amount equal to his Base Salary in effect on
the Date of Termination; (4) any vesting rights to which Executive may be
entitled pursuant to Section 2(b)(4) hereof; (5) for a period of twelve (12)
months following the Date of Termination that the Executive is eligible to elect
and does elect to continue coverage for himself and his eligible dependents
under the Company’s group health plans, as applicable, under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended, and/or Sections 601
through 608 of the Employee Retirement Income Security Act of 1974, as amended
(collectively, “COBRA”), the Company shall, to the extent permitted by the
Patient Protection and Affordable Care Act of 2010, promptly reimburse the
Executive for that amount of the premium costs charged to the Executive for such
COBRA continuation coverage as is equal to that amount paid by the Company on
behalf of similarly situated active employees during such period; provided,
however, that such reimbursement shall terminate if and to the extent the
Executive becomes eligible to receive medical and dental coverage from a
subsequent employer (and any such eligibility shall be promptly reported to the
Company by the Executive); and (6) the Other Benefits. For the avoidance of
doubt, this twelve (12) month period shall be coextensive with the period during
which Executive is eligible for COBRA coverage.
(e)    Release. The obligation of the Company to pay any portion of the amounts
due pursuant to Section 4 shall be expressly conditioned on the Executive’s (1)
execution (and, if applicable, non-revocation) of a full general release, in the
Company’s customary form and in accordance with Section 11(m)(3) (the
“Release”), releasing all claims, known or unknown, that the Executive may have
against the Company and its affiliates, including those arising out of or in any
way related to the Executive’s employment or termination of employment with the
Company or holding of any securities of the Company and (1) continued compliance
with the requirements of Sections 6, 7, 9 and 10.

7

--------------------------------------------------------------------------------

EXECUTION VERSION

5.    Full Settlement, Mitigation. In no event shall the Executive be obligated
to seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement
and such amounts shall not be reduced whether or not the Executive obtains other
employment. Neither the Executive nor the Company shall be liable to the other
party for any damages for breach of this Agreement in addition to the amounts
payable under Section 4 arising out of the termination of the Executive’s
employment prior to the end of the Employment Period; provided, however, that
the Company shall be entitled to seek damages from the Executive for any breach
of Sections 6, 7, 9 or 10 by the Executive or for the Executive’s criminal
misconduct.
6.    Confidential Information.
(a)    The Executive acknowledges that the Company has trade, business and
financial secrets and other confidential and proprietary information
(collectively, the “Confidential Information”). Confidential Information
includes, but is not limited to, sales materials, technical information,
strategic information, business plans, processes and compilations of
information, records, specifications and information concerning customers or
venders, customer lists, and information regarding methods of doing business. As
defined herein, Confidential Information shall not include information that is
generally known to other persons or entities who can obtain economic value from
its disclosure or use.
(b)    The Executive acknowledges that the Confidential Information has been
developed or acquired by the Company through the expenditure of substantial
time, effort and money and provides the Company with an advantage over
competitors who do not know or use such Confidential Information.
(c)    During and following the Executive’s employment by the Company, the
Executive shall hold in confidence and not directly or indirectly disclose or
use or copy or make lists of any Confidential Information except to the extent
authorized in writing by the Board or compelled by legal process, other than to
an employee of the Company or a person to whom disclosure is reasonably
necessary or appropriate in connection with the performance by the Executive of
his duties as an employee of the Company. The Executive agrees to use reasonable
efforts to give the Company notice of any and all attempts to compel disclosure
of any Confidential Information, in such a manner so as to provide the Company
with written notice at least five (5) days before disclosure or within one (1)
business day after the Executive is informed that such disclosure is being or
will be compelled, whichever is earlier. Such written notice shall include a
description of the information to be disclosed, the court, government agency, or
other forum through which the disclosure is sought, and the date by which the
information is to be disclosed, and shall contain a copy of the subpoena, order
or other process used to compel disclosure.
(d)    The Executive further agrees not to use any Confidential Information for
the benefit of any person or entity other than the Company.
(e)    As used in this Section 6 “Company” shall include Schiff Nutrition
International, Inc. and any of its affiliates.
7.    Surrender of Materials Upon Termination. All records, files, documents and
materials, or copies thereof, relating to the Company’s and its affiliates’
business which the Executive

8

--------------------------------------------------------------------------------

EXECUTION VERSION

shall prepare, or use, or be provided with as a result of his employment with
the Company, shall be and remain the sole property of the Company or its
affiliates, as the case may be, and shall be returned promptly by the Executive
to the owner upon termination of the Executive’s employment with the Company.
The Executive shall be entitled to retain his telephone, address and other
contact directories.
8.    Successors. The Company may assign its rights under this Agreement to any
affiliate or successor to all or substantially all the assets of the Company, by
merger or otherwise, and may assign or encumber this Agreement and its rights
hereunder as security for indebtedness of the Company and its subsidiaries
subject to the assignee agreeing to assume and perform all of the Company’s
obligations hereunder. The rights and obligations of the Executive under this
Agreement may not be assigned or encumbered by the Executive, voluntarily or
involuntarily, during his lifetime, and any such purported assignment shall be
void. However, all rights of the Executive under this Agreement shall inure to
the benefit of and be enforceable by the Executive’s personal or legal
representatives, estates, executors, administrators, heirs and beneficiaries.
All amounts payable to the Executive hereunder shall be paid, in the event of
the Executive’s death, to the Executive’s estate, heirs or representatives, as
appropriate.
9.    Non-Competition; Non-Solicitation; Non-Disparagement.
(a)    During his employment by the Company, including the Employment Period,
the Company shall provide the Executive with Confidential Information of the
Company as described in Section 6. Accordingly, in consideration for the
Company’s commitment to provide Confidential Information to the Executive, and,
in the case of the Executive’s termination pursuant to Section 4(d), in
consideration for the Severance Payments, and in order to protect the value of
the Confidential Information to the Company, the Executive agrees that during
the Term of Non-Competition (as defined below) or the Term of Non-Solicitation
(as defined below), whichever is longer, he will not directly or indirectly
disclose or use or disclose for any reason whatsoever any Confidential
Information obtained by reason of his employment with the Company or any
predecessor, except as required to conduct the business of the Company. The
obligations of the Executive set forth in the preceding sentence are in addition
to, and not in lieu of, the obligations of the Executive set forth in Section 6
of this Agreement. The “Term of Non-Competition” shall be defined as that term
beginning on the Effective Date and continuing until the twelve-month
anniversary of the Date of Termination. “The Term of Non-Solicitation” shall be
defined as that term beginning on the Effective Date and continuing until the
twelve-month anniversary of the Date of Termination.
(b)    The Executive acknowledges and agrees that the nature of the Confidential
Information which the Company commits to provide him during his employment by
the Company would make it difficult, if not impossible, for him to perform in a
similar capacity for a Competing Business (as defined below) without disclosing
or utilizing the Confidential Information. The Executive further acknowledges
and agrees that the Company’s business is conducted throughout the world in a
highly competitive market. Accordingly, the Executive agrees that to his
knowledge he will not (other than for the benefit of the Company pursuant to
this Agreement) directly or indirectly, individually or as an officer, director,
employee, shareholder, consultant, contractor, partner, joint venturer, agent,
equity owner or in any capacity whatsoever (1) during the term of
Non-Competition, engage in a Competing Business (as defined below); provided
that this clause

9

--------------------------------------------------------------------------------

EXECUTION VERSION

(1) shall not prohibit the Executive from (x) owning less than 1% of the equity
of a publicly-held company or (y) following the Executive’s termination of
employment, being an officer, director, employee, shareholder, consultant,
contractor, partner, joint venturer, agent, equity owner or acting in another
capacity of or for (i) a retailing business (such as Wal-Mart) for which sales
of products manufactured by a Competing Business generate less than 10 percent
of its revenue or (ii) a business entity that has multiple lines of business,
some of which are not a Competing Business, so long as the Executive’s services
for such entity are restricted so that he will provide no services or other
assistance in support of, and will not otherwise be involved with, any Competing
Business conducted by such entity (except that Executive shall be permitted to
serve in a management capacity with responsibility for multiple product lines so
long as such responsibility does not cover product lines for which more than 10
percent of the collective revenues are generated by a Competing Business); or
(2) during the Term of Non-Solicitation, (i) hire, attempt to hire, or contact
or solicit with respect to hiring any employee of the Company and/or its
affiliates, or (ii) solicit, divert or take away any customers or customer leads
(as of the Termination Date) of the Company and/or its affiliates; provided that
clauses (i) and (ii) shall not prohibit general advertisements or other
communications in any media not targeted specifically at employees or customers
of the Company and/or its affiliates.
(c)    For the purposes of this Section 9, “Competing Business” shall mean a
business engaged in the manufacture, marketing or sale of nutritional or immune
support products whether in the form of drinks, bars, herbs, minerals,
supplements, powders, vitamins or pills or any other business, in any
geographical area in which the Company (itself or through any subsidiary)
conducts, or has taken substantial steps to conduct, business on the Date of
Termination.
(d)    During the Term of Non-Competition, the Executive will not use the
Executive’s access to, knowledge of, or application of Confidential Information
to perform any duty for any Competing Business; it being understood and agreed
to that this Section 9(d) shall be in addition to and not be construed as a
limitation upon the covenants in Section 9(b) hereof.
(e)    During the Employment Period and at all times following the Executive’s
termination of employment with the Company, the Executive shall not disparage
the Company, any of its products or practices, or any of its directors,
officers, shareholders, agents, representatives, owners or employees, either
orally or in writing, and the Company shall instruct its Board and executives
not to disparage the Executive orally or in writing at any time; provided that
either party may confer in confidence with its legal representatives and make
truthful statements as required by law.
(f)    The Executive acknowledges that the geographic boundaries, scope of
prohibited activities, and time duration of the preceding paragraphs are
reasonable in nature and are no broader than are necessary to maintain the
confidentiality and the goodwill of the Company and the confidentiality of its
Confidential Information and to protect the other legitimate business interests
of the Company.
(g)    If any court determines that any portion of this Section 9 is invalid or
unenforceable, the remainder of this Section 9 shall not thereby be affected and
shall be given full effect without regard to the invalid provisions. If any
court construes any of the provisions of this Section 9, or any part thereof, to
be unreasonable because of the duration or scope of such provision, such court
shall have the power to reduce the duration or scope of such provision and to
enforce such provision as so reduced.

10

--------------------------------------------------------------------------------

EXECUTION VERSION

(h)    The Executive’s covenant under this Section 9 of the Agreement shall be
construed as an agreement independent of any other provision of this Agreement;
and the existence of any claim or cause of action of the Executive against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of this covenant.
(i)    As used in this Section 9, “Company” shall include Schiff Nutrition
International, Inc. and any of its affiliates.
10.    Inventions; Assignment.
(a)    All rights to discoveries, inventions, improvements and innovations
(including all data and records pertaining thereto) related to the Company’s
business, whether or not patentable, copyrightable, registrable as a trademark,
or reduced to writing, that the Executive may discover, invent or originate
during the Employment Period, either alone or with others and during work hours
or by the use of the facilities of the Company (“Inventions”), shall be the
exclusive property of the Company. The Executive shall promptly disclose all
Inventions to the Company, shall execute at the request of the Company any
assignments or other documents the Company may deem necessary to protect or
perfect its rights therein, and shall assist the Company, at the Company’s
expense, in obtaining, defending and enforcing the Company’s rights therein. The
Executive hereby appoints the Company as his attorney-in-fact to execute on his
behalf any assignments or other documents deemed necessary by the Company to
protect or perfect its rights to any Inventions.
(b)    The Executive attaches hereto, concurrently with the execution of this
Agreement, an itemized list and brief description of all patents and patented
information obtained by the Executive prior to the Executive’s employment with
the Company, if any exist, and which are to be excluded from this Agreement.
(c)    As used in this Section 10, “Company” shall include Schiff Nutrition
International, Inc. and any of its affiliates.
11.    Miscellaneous.
(a)    Construction. This Agreement shall be deemed drafted equally by both the
parties. Its language shall be construed as a whole and according to its fair
meaning. Any presumption or principle that the language is to be construed
against any party shall not apply. The headings in this Agreement are only for
convenience and are not intended to affect construction or interpretation. Any
references to paragraphs, subparagraphs, sections or subsections are to those
parts of this Agreement, unless the context clearly indicates to the contrary.
Also, unless the context clearly indicates to the contrary, (1) the plural
includes the singular and the singular includes the plural; (2) “and” and “or”
are each used both conjunctively and disjunctively; (3) “any,” “all,” “each,” or
“every” means “any and all”, and “each and every” (4) “includes” and “including”
are each “without limitation”; (5) “herein,” “hereof,” “hereunder” and other
similar compounds of the word “here” refer to the entire Agreement and not to
any particular paragraph, subparagraph, section or subsection; and (6) all
pronouns and any variations thereof shall be deemed to refer to the masculine,
feminine, neuter, singular or plural as the identity of the entities or persons
referred to may require.

11

--------------------------------------------------------------------------------

EXECUTION VERSION

(b)    Definitions. As used in this Agreement, “affiliate” means, with respect
to a person, any other person controlling, controlled by or under common control
with the first person; the term “control,” and correlative terms, means the
power, whether by contract, equity ownership or otherwise, to direct the
policies or management of a person; and “person” means an individual,
partnership, corporation, limited liability company, trust or unincorporated
organization, or a government or agency or political subdivision thereof.
(c)    Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:
If to the Company:    Schiff Nutrition International
2002 South 5070 West
Salt Lake City, Utah 84104
Attn: General Counsel


With a copy to:    Latham & Watkins LLP
885 Third Avenue
New York, NY 10022
Fax: (212) 751-4864
Attn: Jed W. Brickner


If to the Executive: to him at his most recent address in the Company’s records


or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
(d)    Enforcement. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effective during the term
of this Agreement, such provision shall be fully severable; this Agreement shall
be construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.
(e)    Withholding. The Company may withhold from any amounts payable under this
Agreement such Federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation.
(f)    No Waiver. No waiver by either party at any time of any breach by the
other party of, or compliance with, any condition or provision of this Agreement
to be performed by the other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at any time.
(g)    Equitable and Other Relief. The Executive acknowledges that money damages
would be both incalculable and an insufficient remedy for a breach of Sections
6, 7, 9, or

12

--------------------------------------------------------------------------------

EXECUTION VERSION

10 by the Executive and that any such breach would cause the Company irreparable
harm. Accordingly, the Company, in addition to any other remedies at law or in
equity it may have, shall be entitled, without the requirement of posting of
bond or other security, to equitable relief, including injunctive relief and
specific performance, in connection with a breach of Sections 6, 7, 9, or 10 by
the Executive. In addition to the remedies the Company may have at law or in
equity, violation of Sections 6, 7, 9, or 10 herein will entitle the Company at
its sole option to discontinue the Severance Payments to the Executive, and to
seek repayment from the Executive of any Severance Payments paid to him by the
Company during the period of time the Executive was in violation of Sections 6,
7, 9, or 10. No action taken by the Company under this Section 11(g) shall
affect the enforceability of the Release executed by the Executive pursuant to
Section 4(e).
(h)    Complete Agreement. The provisions of this Agreement constitute the
entire and complete understanding and agreement between the parties with respect
to the subject matter hereof, and supersedes all prior and contemporaneous oral
and written agreements, term sheets, representations and understandings of the
parties, which are hereby terminated. Other than expressly set forth herein, the
Executive and Company acknowledge and represent that there are no other
promises, terms, conditions or representations (or written) regarding any matter
relevant hereto. This Agreement may be executed in two or more counterparts.
This Agreement shall not be amended except by written instrument signed by all
parties hereto.
(i)    Arbitration. The Company and the Executive agree to the resolution by
binding arbitration of all claims, demands, causes of action, disputes,
controversies or other matters in question (“claims”) whether or not arising out
of this Agreement or the Executive’s employment (or its termination), whether
sounding in contract, tort or otherwise and whether provided by statute or
common law, that the Company may have against the Executive or that the
Executive may have against the Company or its parents, subsidiaries and
affiliates, and each of the foregoing entities’ respective officers, directors,
employees or agents in their capacity as such or otherwise; except that this
agreement to arbitrate shall not limit the Company’s right to seek equitable
relief, including injunctive relief and specific performance, and damages in a
court of competent jurisdiction for an alleged breach of Sections 6, 7, 8, 9 or
10 of this Agreement. Claims covered by this agreement to arbitrate also include
claims by the Executive for breach of this Agreement, wrongful termination,
discrimination (based on age, race, sex, disability, national origin or any
other factor) and retaliation. In the event of any breach of this Agreement by
the Company, it is expressly agreed that notwithstanding any other provision of
this Agreement, the only damages to which the Executive shall be entitled is
lost compensation and benefits in accordance with Section 2(b) or 4. The Company
and the Executive agree that any arbitration shall be in accordance with the
Federal Arbitration Act (“FAA”) and, to the extent an issue is not addressed by
the FAA, with the then-current National Rules for the Resolution of Employment
Disputes of the American Arbitration Association (“AAA”) or such other rules of
the AAA as applicable to the claims being arbitrated. If a party refuses to
honor its obligations under this agreement to arbitrate, the other party may
compel arbitration in either federal or state court. The arbitrator shall apply
the substantive law of the State of Utah (excluding Utah choice-of-law
principles that might call for the application of some other state’s law), or
federal law, or both as applicable to the claims asserted. The arbitrator shall
have exclusive authority to resolve any dispute relating to the interpretation,
applicability, enforceability or formation of this agreement to arbitrate,
including any claim that all or part of this Agreement is void or voidable and
any claim that an issue is not subject to arbitration. The parties agree that
venue for arbitration will be in Salt Lake City, Utah, and that any arbitration
commenced in any

13

--------------------------------------------------------------------------------

EXECUTION VERSION

other venue will be transferred to Salt Lake City, Utah, upon the written
request of any party to this Agreement. In the event that an arbitration is
actually conducted pursuant to this Section 11(i), the party in whose favor the
arbitrator renders the award shall be entitled to have and recover from the
other party all costs and expenses incurred, including reasonable attorneys’
fees, expert witness fees, and costs actually incurred. Any and all of the
arbitrator’s orders, decisions and awards may be enforceable in, and judgment
upon any award rendered by the arbitrator may be confirmed and entered by, any
federal or state court having jurisdiction. All proceedings conducted pursuant
to this agreement to arbitrate, including any order, decision or award of the
arbitrator, shall be kept confidential by all parties. THE EXECUTIVE
ACKNOWLEDGES THAT, BY SIGNING THIS AGREEMENT, THE EXECUTIVE IS WAIVING ANY RIGHT
THAT THE EXECUTIVE MAY HAVE TO A JURY TRIAL OR, EXCEPT AS EXPRESSLY PROVIDED
HEREIN, A COURT TRIAL OF ANY EMPLOYMENT-RELATED CLAIM THAT THE EXECUTIVE MAY
ALLEGE.
(j)    Survival. Sections 4, 6, 7, 8, 9, 10, and 11 of this Agreement shall
survive the termination of this Agreement.
(k)    Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Utah without reference to principles of
conflict of laws of Utah or any other jurisdiction, and, where applicable, the
laws of the United States.
(l)    Amendment. This Agreement may not be amended or modified at any time
except by a written instrument approved by the Board and executed by the Company
and the Executive.
(m)    Section 409A.
(1)    General. The parties hereto acknowledge and agree that, to the extent
applicable, this Agreement shall be interpreted in accordance with, and
incorporate the terms and conditions required by, Section 409A of the Code and
the Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or guidance that
may be issued after the Effective Date (collectively, “Section 409A”).
Notwithstanding any provision of this Agreement to the contrary, in the event
that the Company determines that any amounts payable hereunder will be
immediately taxable to the Executive under Section 409A, the Company reserves
the right (without any obligation to do so or to indemnify the Executive for
failure to do so) to (i) adopt such amendments to this Agreement and appropriate
policies and procedures, including amendments and policies with retroactive
effect, that the Company determines to be necessary or appropriate to preserve
the intended tax treatment of the benefits provided by this Agreement, to
preserve the economic benefits of this Agreement and to avoid less favorable
accounting or tax consequences for the Company and/or (ii) take such other
actions as the Company determines to be necessary or appropriate to exempt the
amounts payable hereunder from Section 409A or to comply with the requirements
of Section 409A and thereby avoid the application of penalty taxes thereunder.
No provision of this Agreement shall be interpreted or construed to transfer any
liability for failure to comply with the requirements of Section 409A from the
Executive or any other individual to the Company or any of its affiliates,
employees or agents.

14

--------------------------------------------------------------------------------

EXECUTION VERSION

(2)    Separation from Service under Section 409A. Notwithstanding any provision
to the contrary in this Agreement:
(i)     no amount shall be payable pursuant to Section 4 unless the termination
of the Executive’s employment constitutes a “separation from service” within the
meaning of Section 1.409A-1(h) of the Department of Treasury Regulations;
(ii)    if the Executive is deemed at the time of his separation from service to
be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code,
to the extent delayed commencement of any portion of the termination benefits to
which the Executive is entitled under this Agreement, including, without
limitation, any portion of the additional compensation awarded pursuant to
Section 4 is required in order to avoid a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code, such portion of the Executive’s termination
benefits shall not be provided to the Executive prior to the earlier of (1) the
expiration of the six-month period measured from the date of the Executive’s
“separation from service” with the Company (as such term is defined in the
Department of Treasury Regulations issued under Section 409A of the Code) or (2)
the date of the Executive’s death. Upon the earlier of such dates, all payments
deferred pursuant to this Section 11(m)(2)(ii) shall be paid in a lump sum to
the Executive, and any remaining payments due under the Agreement shall be paid
as otherwise provided herein;
(iii)    the determination of whether the Executive is a “specified employee”
for purposes of Section 409A(a)(2)(B)(i) of the Code as of the time of his
separation from service shall be made by the Company in accordance with the
terms of Section 409A of the Code and applicable guidance thereunder (including
without limitation Section 1.409A-1(i) of the Department of Treasury Regulations
and any successor provision thereto);
(iv)    for purposes of Section 409A, the Executive’s right to receive
installment payments pursuant to Section 4 shall be treated as a right to
receive a series of separate and distinct payments; and
(v)    to the extent that any reimbursement of expenses or in-kind benefits
constitutes “deferred compensation” under Section 409A, such reimbursement or
benefit shall be provided no later than December 31 of the year following the
year in which the expense was incurred. The amount of expenses reimbursed in one
year shall not affect the amount eligible for reimbursement in any subsequent
year. The amount of any in-kind benefits provided in one year shall not affect
the amount of in-kind benefits provided in any other year.
(3)    Release. Notwithstanding anything to the contrary in this Agreement, to
the extent that any payments of “nonqualified deferred compensation” (within the
meaning of Section 409A) due under this Agreement as a result of the Executive’s
termination of employment are subject to the Executive’s execution and delivery
of a Release, (i) the Company shall deliver the Release to the Executive within
ten (10) business days following the Date of Termination, and the Company’s
failure to deliver a Release prior to the expiration of such ten (10) business
day period shall constitute a waiver of any requirement to execute a Release,
(ii) if the Executive fails to execute the Release on or prior to the Release
Expiration Date (as defined below) or timely revokes his acceptance of the
Release thereafter, the Executive shall not be entitled to any payments or
benefits otherwise conditioned on the Release, and (iii) in any case where the
Date of Termination and the Release Expiration Date fall in two separate taxable
years, any payments required to be

15

--------------------------------------------------------------------------------

EXECUTION VERSION

made to the Executive that are conditioned on the Release and are treated as
nonqualified deferred compensation for purposes of Section 409A shall be made in
the later taxable year. For purposes of this Section 11(m)(3), “Release
Expiration Date” shall mean the date that is twenty-one (21) days following the
date upon which the Company timely delivers the Release to the Executive, or, in
the event that the Executive’s termination of employment is “in connection with
an exit incentive or other employment termination program” (as such phrase is
defined in the Age Discrimination in Employment Act of 1967), the date that is
forty-five (45) days following such delivery date. To the extent that any
payments of nonqualified deferred compensation (within the meaning of
Section 409A) due under this Agreement as a result of the Executive’s
termination of employment are delayed pursuant to this Section 11(m)(3), such
amounts shall be paid in a lump sum on the first payroll date following the date
that the Executive executes and does not revoke the Release (and the applicable
revocation period has expired) or, in the case of any payments subject to
Section 11(m)(3)(iii), on the first payroll period to occur in the subsequent
taxable year, if later.
(n)    Indemnification and Insurance. The Company shall indemnify the Executive
to the full extent provided for in its corporate Bylaws and to the maximum
extent that the Company indemnifies any of its other directors and senior
executive officers, and he will be entitled to the protection of any insurance
policies the Company may elect to maintain generally for the benefit of its
directors and senior executive officers against all costs, charges, liabilities
and expenses incurred or sustained by him in connection with any action, suit or
proceeding to which he may be made a party by reason of his being or having been
a director, officer or employee of the Company or any of its affiliates or his
serving or having served any other enterprise, plan or trust as a director,
officer, employee or fiduciary at the request of the Company or any of its
affiliates (other than any dispute, claim or controversy arising under or
relating to this Agreement (except for this Section 11(n))). The Company will
enter into an indemnification agreement with the Executive in the standard form
that it has or will adopt for the benefit of its other directors and senior
executive officers. The provisions of this Section 11(n) shall survive any
termination of the Executive’s employment or any termination of this Agreement.
(o)    Section 280G. In the event that it shall be determined that any payment
or distribution to or for the benefit of the Executive under this Agreement or
under any other Company plan, contract or agreement would, but for the effect of
this Section 11(o), be subject to the excise tax imposed by Section 4999 of the
Code or any interest or penalties with respect to such excise tax (collectively,
such excise tax, together with any such interest or penalties, the “Excise
Tax”), then, at the election of the Executive, in the event that the after-tax
value of all Payments (as defined below) to the Executive (such after-tax value
to reflect the deduction of the Excise Tax and all income or other taxes on such
Payments) would, in the aggregate, be less than the after-tax value to the
Executive of the Safe Harbor Amount (as defined below), (1) the cash portions of
the Payments payable to the Executive under this Agreement shall be reduced, in
the order in which they are due to be paid, until the Parachute Value (as
defined below) of all Payments paid to the Executive, in the aggregate, equals
the Safe Harbor Amount, and (2) if the reduction of the cash portions of the
Payments, payable under this Agreement, to zero would not be sufficient to
reduce the Parachute Value of all Payments to the Safe Harbor Amount, then any
cash portions of the Payments payable to the Executive under any other plans
shall be reduced, in the order in which they are due to be paid, until the
Parachute Value of all Payments paid to the Executive, in the aggregate, equals
the Safe Harbor Amount, and (3) if the reduction of all cash portions of the
Payments, payable pursuant to this Agreement and otherwise, to zero would not be
sufficient to reduce the Parachute Value of

16

--------------------------------------------------------------------------------

EXECUTION VERSION

all Payments to the Safe Harbor Amount, then non-cash portions of the Payments
shall be reduced, in the order in which they are due to be paid, until the
Parachute Value of all Payments paid to the Executive, in the aggregate, equals
the Safe Harbor Amount. As used herein, (x) “Payment” shall mean any payment or
distribution in the nature of compensation (within the meaning of Section
280G(b)(2) of the Code) to or for the benefit of the Executive, whether paid or
payable pursuant to this Agreement or otherwise, (y) “Safe Harbor Amount” shall
mean 2.99 times the Executive’s “base amount,” within the meaning of Section
280G(b)(3) of the Code, and (z) “Parachute Value” of a Payment shall mean the
present value as of the date of the Change in Control for purposes of Section
280G of the Code of the portion of such Payment that constitutes a “parachute
payment” under Section 280G(b)(2) of the Code for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment. All
calculations under this section shall be made reasonably by the Company and the
Company’s outside auditor at the Company’s expense and at the times reasonably
requested by the Executive.
(p)    Executive Acknowledgments. The Executive represents and warrants that the
Executive’s employment with the Company does not violate any other agreement
binding on the Executive, nor violate any obligation of confidentiality between
the Executive and any third party. The Executive acknowledges that he has read
and understands this Agreement, is fully aware of its legal effect, has not
acted in reliance upon any representatives or promises made by the Company other
than those contained in writing herein, and has entered into this Agreement
freely based on his own judgment.
[signature page follows]



17

--------------------------------------------------------------------------------

EXECUTION VERSION

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, the Company has caused this
Agreement to be executed in its name on its behalf, all as of the day and year
first above written.




EXECUTIVE:
 
 
 
 
 
 
 
 
 
 
 
[Name]
 
 
 
 
 
 
 
 
SCHIFF NUTRITION INTERNATIONAL, INC. 
a Delaware corporation
 
 
 
 
 
 
 
By:
 
 
 


 
 
 
Name:
 
 
 
Title:
 
 
 




18